DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the amendment filed on March 2, 2022.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the roughened surfaces, as recited in various claims, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13,  and 16-23 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2015/0208517), in view of Kawai (US 8,686,300).
Regarding claim 1, Lee, figure 2E, discloses a printed circuit board, comprising: an insulating layer  (207A); and a first circuit layer (206) disposed on an upper surface of the insulating layer, wherein the first circuit layer comprises a first region embedded in the insulating layer and a second region protruding from the upper surface of the insulating layer (see figure). 
Lee does not disclose an upper surface of the first circuit layer has roughness. 
However, providing roughness on the circuit layer is old and known in the art, for enhancing the adhesiveness for the subsequent process. 
Lee discloses the structure formed by etching, which will result in the circuit layer, including upper surface and side surface, as well as the insulating layer will have roughed surface. Additionally, 
Kawai, figure 6-7, discloses a circuit board with the part of the element (76) embedded in the insulating layer (50), including the top of the element with roughened surface, as well as, the insulating layer with roughened surface (column 5, line 64 to column 6, line 13).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the board of Lee with an upper surface of the first circuit layer having roughness, as taught by Kawai, in order to enhance adhesivity of the surface during subsequent bonding  /joining operations.

Regarding claim 2, Lee further discloses wherein a lower surface and a side surface of the first circuit layer in the first region are in contact with the insulating layer, respectively, and an upper surface and a side surface of the first circuit layer in the second region are exposed from the insulating layer, respectively (see figure).  

Regarding claim 3, Lee further discloses wherein the first circuit layer is composed of a single layer (see figure). 

Regarding claim 4, Lee further discloses wherein the first circuit layer is composed of one plating layer without a seed layer (see figure, no seed layer). Regarding plating layer, the circuit layer formed by plating is a process limitation in the product claim.  Such a process limitation defines the claimed invention over the prior art to the degree that it defines the product itself. A process limitation cannot serve to patentably distinguish the product over the prior art, in the case that the product is same as, or obvious over the prior art. See Product-by-Process in MPEP § 2113 and 2173.05(p) and In re Thorpe, 777 F.2d 695, 227 USPQ 964, 966 (Fed. Cir. 1985). Therefore, Lee meets the limitation.

Regarding claim 5, the modified board of Lee further discloses wherein a first portion of a side surface of the first circuit layer in the second region has a relatively greater roughness than a second portion of the side surface in the second region farther from the upper surface of the first circuit layer than the first portion (not explicitly disclosed, but, as applied to claim 1 above, it is obvious to have roughness suitable for the subsequent material to be coated on the circuit layer and insulating layer. Also, the circuits are formed by etching. The exposure of the upper surface circuit surface will be more than that of the side surface, as well as the first region will be exposed for a longer time than the second region, resulting in variation in the roughness).

Regarding claim 6, the modified board of Lee further disclose wherein the roughness of the upper surface of the first circuit layer is relatively greater than roughness of a side surface of the first circuit layer (obvious as explained and applied to claims 1 and 5 above).

 Regarding claim 7, the modified board of Lee further discloses wherein a region of the upper surface of the insulating layer, exposed by the first circuit layer, has roughness (obvious as applied to claim 5 above).  

Regarding claim 8, the modified board of Lee further discloses a plurality of inner circuit layers embedded inside the insulating layer; and a second circuit layer disposed on a lower surface of the insulating layer (obvious as disclosed by Kawai in order to have increased wiring density.  

Regarding claim 9, the modified board of Lee further discloses a solder disposed on at least a portion of the first circuit layer (obvious as disclosed by Kawai, in order to desired connection). 

Regarding claim 10, the modified board of Lee further discloses a via embedded in the insulating layer and extending from the first circuit layer, a width of the via increases in a direction from the upper surface of the insulating layer to a lower surface of the insulating layer (obvious as disclosed by Kawai, in order to have necessary interconnection with the circuit layers, depending upon the manufacturing process).

Regarding claim 11, the modified board of Lee discloses a printed circuit board, comprising: an insulating layer; and a first circuit layer disposed on an upper surface of the insulating layer, wherein roughness of an upper surface of the first circuit layer is relatively greater than roughness of a side surface of the first circuit layer (obvious as applied to claim 6 above).  

Regarding claim 12, the modified board of Lee further discloses wherein roughness of a region of the upper surface of the insulating layer, exposed by the first circuit layer, is relatively greater than roughness of a lower surface of the insulating layer (obvious to have desired adhesivity to be joined with the subsequent layer). 

 Regarding claim 13, the modified board of Lee further discloses 
Wherein the first circuit layer comprises a first region embedded in the insulating layer and a second region protruding from the upper surface of the insulating layer (obvious as applied to claim 1 above).

 	Regarding claim 16, the modified board of Lee further discloses a plurality of inner circuit layers embedded inside the insulating layer; and a second circuit layer disposed on a lower surface of the insulating layer (obvious as applied to claim 8). 

Regarding claim 17, the modified board of Lee further discloses a via embedded in the insulating layer and extending from the first circuit layer, a width of the via increases in a direction from the upper surface of the insulating layer to a lower surface of the insulating layer (obvious as applied to claim 10). 


Regarding claim 18, Lee discloses a printed circuit board, comprising: an insulating layer; and a circuit layer disposed on an upper surface of the insulating layer and including at least a portion protruding from the upper surface, wherein an upper surface of the at least a portion of the circuit layer has roughness (obvious as applied to claim 1 above).  

Regarding claim 19, the modified board of Lee further discloses wherein patterns of the circuit layer comprise at least a portion protruding from the upper surface of the insulating layer (obvious as applied to claim 1 above).  

Regarding claim 20, the modified board of Lee further discloses wherein the patterns of the circuit layer each comprise another portion embedded in the insulating layer (obvious as applied to claim 1 above).  

Regarding claim 21, the modified board of Lee further discloses wherein surface roughness of the portion of one of the patterns protruding from the upper surface of the insulating layer is greater than surface roughness of the portion of the one of the patterns embedded in the insulating layer (obvious as the protruding patterns is subjected to etching. Also, the roughness will be selected to have desired adhesivity to the subsequent coating.  

Regarding claim 22, the modified board of Lee further discloses a solder disposed on at least a portion of the circuit layer (obvious as applied to claim 9 above). 

 Regarding claim 23, the modified board of Lee further discloses a via embedded in the insulating layer and extending from the circuit layer, a width of the via increases in a direction from the upper surface of the insulating layer to a lower surface of the insulating layer (obvious as applied to claim 10 above).  
Response to Arguments
Applicant's arguments filed March 2, 2022 have been fully considered but they are not persuasive. 
Regarding the specie restriction, applicant argues that in the instant case, two or more mutually exclusive species are not claimed. For example, claim 14 recites "wherein the upper surface of the insulating layer has a recess portion." A mutually exclusive species would be a claim that recites "wherein the upper surface of the insulating layer has a protruding portion." As it stands, claim 14 is merely a single species of the generic scope of claim 11 from which it depends and hence should not be withdrawn because there is no mutually exclusive species being recited in any other claim. If the Office maintains this restriction, it is respectfully requested that the next Office Action please identify which claims are allegedly mutually exclusive from claims 14-15 to satisfy the "mutually exclusive" requirement of a species restriction, or otherwise rejoin claims 14 and 15 as being allowable for being dependent on an allowable base claim. 
This is not found to be persuasive.
The specie was issued based on the structure of the printed circuit board, not on the method of producing the circuit board. Specie I, reading on figure 3, has traces on the upper surface partly embedded with flat insulating layer, the species II, reading on figure 14, has traces fully exposed on the upper surface with flat insulating layer, and the specie III, reading on figure 17, has traces on the upper surface fully exposed with the upper surface of the insulating layer having grooves. As explained in the restriction requirement, the species with different structure would require different search strategy, and the prior art applicable to one specie would not likely be applicable to the other species. Also, the specification does not describes those as obvious variant. Though, the search may be overlapping, a complete and thorough search for all the species would be burdensome to the examiner. Therefore, the restriction is maintained.
However, a stated in the previous action, upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Regarding the art rejection, the applicant argues that layer and the insulating layer on the side surface, respectively, such that a problem of securing adhesion with both may occur. Claim 11 further recites in pertinent part, "wherein roughness of an upper surface of the first circuit layer is relatively greater than roughness of a side surface of the first circuit layer" (emphasis added). Regarding claim 11, the Office Action acknowledges that Lee in view of Kawai does not suggest a relative difference of roughness between upper and side surfaces of the circuit layer, but asserts that such a difference would be obvious in view of the etching process used in Lee. Specifically, the Office Action asserts that the "exposure of the upper surface circuit surface will be more than that of the side surface, resulting in the upper surface with greater roughness than that of the side surface" (page 7 of the Office Action using the rationale relied on for rejecting claim 6). 
However, in direct contrast, the upper surface of the circuit layer 206 of Lee is NOT exposed to etching because of the mask 210 so that only exposed side surfaces are exposed to the etching (see, e.g., paragraph 25 of Lee). Accordingly, based on the Office Action rationale, Lee would disclose the exact opposite configuration of claim 11 in that roughness of an upper surface of the first circuit layer 206 is relatively smaller than roughness of a side surface of the first circuit layer. In any event, it should be noted that "inherency may not be established by probabilities or possibilities." Scaltech Inc. v. Retec Tetra, 178 F.3d 1378 (Fed. Cir. 1999). 
Based on all the foregoing, it is respectfully submitted that the proposed combination of Lee in view of Kawai does not disclose or suggest each and every limitation in the particular combination embodied by claims 1, 11 and 18. 
This is not found to be persuasive.
As explained and applied to the claimed rejection, roughening the surface of a circuit is old and kwon in the art to enhance the adhesivity. Also, regarding the surface roughness on the sides, the applicant does not describe any criticality for the required roughness. The roughness just created as a result of the process. As an additional  support for roughening the surface of the trace / wiring, not as a new arts,  the prior art o Kim, Kojima, Kiwanami, and Yoshioka, explained below, in the section of the prior art made of record, discloses the roughening on the upper, as well as, side surfaces.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Kim (PCT/KR2019/017566, US 2022/0061147, is relied upon for the equivalent English translation), discloses the surface roughness on the upper surface, as well as, sider surface of the circuit layer, and can be adjusted / controlled depending upon the requirements (see abstract, and paragraph 0103-0105).

Kojima (US 2016/0343654), figure 5, discloses the circuit layer with roughness to increase the adhesiveness, and further disclose roughness on the upper surface greater than the side surface (only upper surface is roughened), paragraph 0088-0089.

Kiwanami (US 2014/0360765),  discloses the surface of roughness on the upper surface, as well as, the side surfaces of the circuit layer, and further discloses various process, for example, etching, blackening, and sandblasting (paragraph 0077).

Yoshioka (US 2015/0034366), figure 1B, discloses the surface roughness of pad region (H6B) to increase the adhesiveness with solder, also, the side surface is not roughened, therefore, it can be read as the surface roughness on the upper surface greater than that of the side surfaces.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISHWARBHAI B PATEL/           Primary Examiner, Art Unit 2847
                                                                                                                                                                                             IBP / May 18, 2022